PER CURIAM
Petitioner was convicted for sodomy and rape in the first degree and was sentenced to five- and nine-year terms of imprisonment, to run concurrently.
At petitioner’s prison term hearing, the Board of Parole (Board) established a history/risk score of 11, crime category 6 with a matrix range of 30 to 40 months and determined that a 36-month prison term was appropriate with a release date of March 2, 1989.
Petitioner appealed from the final order of the Board dated August 1,1986. The Court of Appeals affirmed from the bench.
Petitioner seeks review, claiming that the Board failed to consider mitigation in setting his prison term at 36 months. His claim for mitigation is that he is innocent, which is without merit.
The decision of the Court of Appeals is affirmed.